Exhibit 10.43

AMENDMENT TO

THE WILLIAMS-SONOMA, INC. 401(K) PLAN

WHEREAS, Williams-Sonoma, Inc. (the “Company”) sponsors the Williams-Sonoma,
Inc. 401(k) Plan (the “Plan”), which is intended to qualify under sections
401(a), 401(k), and 401(m) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the related Trust Agreement, which is tax-exempt under
Section 501(c) of the Code;

WHEREAS, in Section 11.1 of the Plan, the Company reserves the right to amend
the Plan, at any time by an instrument in writing that is duly executed by an
authorized representative of the Company;

WHEREAS, the Compensation Committee has been vested with the authority to amend
the Plan with respect to all matters other than the termination of the Plan and
the availability of employer securities for investment in the Plan, by
resolution of the Board of Directors of the Company dated May 28, 2003;

WHEREAS, the Company wishes to attract and retain the services of highly
qualified individuals to serve in positions with responsibility for the
administration and operation of the Plan, including but not limited to employees
who serve as members of the Williams-Sonoma, Inc. 401(k) Plan Administrative
Committee (“Administrative Committee”);

WHEREAS, in furtherance of this, the Company wishes to provide reasonable
indemnification rights to protect members of the Administrative Committee and
other employees whose positions of employment with the Company require them to
exercise responsibility for the Plan;

WHEREAS, the Company wishes to clarify the ineligibility of associates who have
their worksites in Puerto Rico to participate in the Plan;

WHEREAS, some associates of the Company and its subsidiaries move from one
employment status to another (such as from full-time to part-time status or from
part-time to full-time status), and the Company wishes to clarify the Plan’s
eligibility provisions as they relate to such associates; and

WHEREAS, the Company has determined that it is desirable to have eligibility for
matching contributions begin in the quarter following one year of service and to
allocate matching contributions semi-annually.

NOW, THEREFORE, BE IT RESOLVED, that the Plan is amended to read as follows,
effective as of the date indicated in each amendment.



--------------------------------------------------------------------------------

I.

Section 2.1 and 2.2 of the Plan are amended to read as follows:

“2.1    Eligibility.

An Associate who meets the eligibility requirements in this Article II is an
Eligible Associate. If the Eligible Associate elects to make Pre-tax
Contributions pursuant to Section 3.1, the Eligible Associate will become a
Participant.

 

  (a)

Full-Time Regular Associates. Each Full-Time Regular Associate shall be eligible
to participate in the Plan as soon as administratively practicable
(e.g., 30 days) after the later of:

 

  (i)

Such Associate’s Start Date, and

 

  (ii)

Such Associate’s 21st birthday.

 

  (b)

Part-Time Associates and Casual Associates. Effective as of May 1, 1997, each
Part-Time Associate and Casual Associate shall be eligible to participate in the
Plan as soon as administratively practicable (e.g., 30 days) after the later of:

 

  (i)

The first date on which the Associate completes 1,000 Hours of Service within
one Eligibility Computation Period, without regard to whether the applicable
Eligibility Computation Period has ended and without regard to the Associate’s
age at the time, and

 

  (ii)

Such Associate’s 21st birthday.

For purposes of the 1,000 Hours of Service requirement, all Hours of Service
completed as an Associate with the Company’s Controlled Group are counted,
including Hours of Service earned as a Temporary Associate and Hours of Service
for which the Associate is paid but does not actually perform services such as
vacation time or paid Leaves of Absence. An Associate who becomes an Eligible
Associate based on employment as a Full-Time Regular Associate, and who is then
reclassified as a Part-Time or Casual Associate, shall continue to be treated as
an Eligible Associate while so classified (without regard to whether the
Associate has satisfied the 1,000 Hours of Service requirement. For purposes of
the preceding sentence, the special rule in subsection (f) below shall apply.

 

  (c)

Temporary Associates. A Temporary Associate is not eligible to become an
Eligible Associate, except as provided in the next sentence. An Eligible
Associate (e.g., a Full-Time Regular Associate, Part-Time Associate or Casual
Associate who meets the requirements of this Section 2.1) who is reclassified as
a Temporary Associate shall continue to be treated as an Eligible Associate
while so classified. For purposes of the preceding sentence, the special rule in
subsection (f) below shall apply.



--------------------------------------------------------------------------------

  (d)

Pre-May 1, 1997 Rule. This subsection (b) governs eligibility in the Plan before
May 1, 1997. Notwithstanding the preceding provisions of this Section 3.1,
before May 1, 1997, each Full-Time Regular Associate, Part-Time Associate and
Casual Associate shall be eligible to participate in the Plan on the January 1
or July 1 next following the later of:

 

  (i)

The date on which such Associate completes 1,000 Hours of Service, provided that
he or she completes the 1,000 Hours of Service within one Eligibility
Computation Period, and

 

  (ii)

Such Associate’s 21st birthday,

even if such date occurs before the end of the applicable Eligibility
Computation Period.

 

  (e)

Excluded Classifications. Notwithstanding the preceding provisions of this
Section 2.1, no Associate shall be an Eligible Associate or Participant
hereunder while such Associate is:

 

  (i)

Neither a citizen nor a resident of the United States, and derives no earned
income from the Employer that would constitute income from sources within the
United States;

 

  (ii)

A member of a collective bargaining unit covered by a collective bargaining
agreement with respect to which retirement benefits were the subject of
good-faith bargaining between the employee representatives and the Employer and
that does not specifically provide for coverage of such Associate under this
Plan;

 

  (iii)

Not a common law employee of an Employer;

 

  (iv)

Any individual classified by an Employer as an independent contractor;

 

  (v)

Any individual classified by an Employer as a leased employee within the meaning
of Code § 414(n) unless: (A) the leasing organization is an Employer, (B) the
recipient organization is a member of the Company’s Controlled Group, and
(C) the individual is otherwise eligible;

 

  (vi)

An Associate who is eligible to participate in one or more employee benefit
plans of a third party with whom an Employer has contracted for the provision of
the Associates’ services; or

 

  (vii)

Effective for payroll periods with respect to which payment of Eligible Pay
would be made after April 21, 2008, an Associate whose worksite location (as
specified by his or her Employer) is within the Commonwealth of Puerto Rico.



--------------------------------------------------------------------------------

For purposes of this Section, it is expressly intended that individuals whom an
Employer classifies as independent contractors (under subsection (f)(iv) above)
and any other individuals classified as excluded associates under this Section
cannot be Eligible Associates until the Plan Administrator affirmatively changes
their classification. Therefore, an independent contractor or any other
individual who is reclassified by a court, administrative agency, governmental
unit, tribunal or other party as an Eligible Associate will nevertheless not be
considered an Eligible Associate hereunder for periods before the Plan
Administrator implements the reclassification decision, even if the decision
applies retroactively.

 

  (f)

Special Rule – Prior Status as an Eligible Associate. When an Associate’s
eligibility subsequent to a reclassification or rehire depends on the
Associate’s status as an Eligible Associate prior to the reclassification or
rehire, the Associate will be treated as having been an Eligible Associate prior
to the reclassification or rehire if the Associate had attained the applicable
age and service milestones prior to such time. Accordingly, such an Associate’s
status as an Eligible Associate after the reclassification or rehire shall not
be affected by the Associate’s having been reclassified or Separated from
Service before such Associate’s prior status as an Eligible Associate could be
implemented “as soon as administratively practicable” in accordance with
subsection (a) or (b) above.

2.2      Resumption After Separation from Service.

If an Associate has a Separation from Service, the following rules apply, and
the Associate must notify the Company of his or her pre-separation service so
that the Associate can be properly credited with all service to which he or she
is entitled.

 

  (a)

Full-Time Associate Who Has a Separation from Service. If a Full-Time Associate
has a Separation from Service and later resumes employment, the rules in this
subsection (a) apply.

 

  (i)

Full-Time Associate After the Separation. If the individual is re-employed as a
Full-Time Associate after the Separation from Service, the individual will
become an Eligible Associate in accordance with the provisions of Section 2.1(a)
(with the Full-Time Associate’s Start Date determined in accordance with the
rule for rehires in Section 1.58(b)).

 

  (ii)

Part-Time Associate or Casual Associate After the Separation from Service. If
the individual is re-employed as a Part-Time Associate or Casual Associate after
the Separation from Service, the following rules apply.

 

  (A)

If the individual was an Eligible Associate before the Separation from Service,
the individual will resume Eligible Associate status immediately and will be
eligible to resume making Pre-tax Contributions as soon as administratively
practicable (e.g., within



--------------------------------------------------------------------------------

 

30 days), even if the individual has never satisfied the 1,000 hour requirement
of Section 2.1(b).

 

  (B)

If the individual was not an Eligible Associate before the Separation from
Service, the individual will become an Eligible Associate upon meeting the
requirements of Section 2.1(b), including the 1,000 Hours of Service requirement
therein. Hours of Service that were credited to the Associate prior to the
Separation from Service shall be taken into account for purposes of applying
such 1,000 Hours of Service requirement.

For purposes of (A) and (B) above, the special rule in Section 2.1(f) shall
apply.

 

  (iii)

Temporary Associate After the Separation from Service. If the individual is
re-employed as a Temporary Associate after the Separation from Service, the
following rules apply.

 

  (A)

If the individual was an Eligible Associate before the Separation from Service,
the individual will resume Eligible Associate status immediately and will be
eligible to resume making Pre-tax Contributions as soon as administratively
practicable (e.g., within 30 days).

 

  (B)

If the individual was not an Eligible Associate before the Separation from
Service, the individual will not be eligible to become an Eligible Associate
while a Temporary Employee.

For purposes of (A) and (B) above, the special rule in Section 2.1(f) shall
apply.

 

  (b)

Part-Time or Casual Associate Who Has a Separation from Service. If a Part-Time
Associate or Casual Associate has a Separation from Service and later resumes
employment, the rules in this subsection (b) apply.

 

  (i)

Full-Time Associate After the Separation. If the individual is re-employed as a
Full-Time Associate after the Separation from Service, the individual will
become an Eligible Associate upon meeting the requirements of Section 2.1(a).

 

  (ii)

Part-Time or Casual Associate After the Separation. If the individual is
re-employed as a Part-Time Associate, Casual Associate or Temporary Associate
after the Separation from Service, the following rules apply.

 

  (A)

If the individual was an Eligible Associate before the Separation from Service,
the individual will resume Eligible Associate status



--------------------------------------------------------------------------------

 

immediately and will be eligible to resume making Pre-tax Contributions as soon
as administratively practicable (e.g., within 30 days).

 

  (B)

If the individual was not an Eligible Associate before the Separation from
Service, the individual will become an Eligible Associate upon meeting the
requirements of Section 2.1(b), including the 1,000 Hours of Service requirement
therein. Hours of Service that were credited to the Associate prior to the
Separation from Service shall be taken into account for purposes of applying
such 1,000 Hours of Service requirement.

For purposes of (A) and (B) above, the special rule in Section 2.1(f) shall
apply.

 

  (iii)

Temporary Associate After the Separation. If the individual is re-employed as a
Temporary Associate after the Separation from Service, the following rules
apply.

 

  (A)

If the individual was an Eligible Associate before the Separation from Service,
the individual will resume Eligible Associate status immediately and will be
eligible to resume making Pre-tax Contributions as soon as administratively
practicable (e.g., within 30 days).

 

  (B)

If the individual was not an Eligible Associate before the Separation from
Service, the individual will not be eligible to become an Eligible Associate
while a Temporary Associate.

For purposes of (A) and (B) above, the special rule in Section 2.1(f) shall
apply.

 

  (c)

Temporary Associate Who Has a Separation from Service. If a Temporary Associate
has a Separation from Service and later resumes employment, the rules in this
subsection (c) apply.

 

  (i)

Full-Time Associate After the Separation. If the individual is re-employed as a
Full-Time Associate after the Separation from Service, the individual will
become an Eligible Associate upon meeting the requirements of Section 2.1(a).

 

  (ii)

Part-Time or Casual Associate After the Separation. If the individual is
re-employed as a Part-Time Associate, Casual Associate or Temporary Associate
after the Separation from Service, the individual will become an Eligible
Associate upon meeting the requirements of Section 2.1(b), including the 1,000
Hours of Service requirement therein. Hours of



--------------------------------------------------------------------------------

 

Service that were credited to the Associate prior to the Separation from Service
shall be taken into account for purposes of applying such 1,000 Hours of Service
requirement.

 

  (iii)

Temporary Associate After the Separation. If the individual is re-employed as a
Temporary Associate after the Separation, the individual will not be eligible to
become an Eligible Associate while a Temporary Associate.”

II.

Section 3.2(a) of the Plan is amended to read as follows:

 

  “(a)

Plan’s Percentage Limit for Regular Pre-Tax Contributions. Subject to a special
limitation for certain highly paid Associates in subsection (c) below, each
Participant who is an Eligible Associate may elect to reduce his or her Eligible
Pay for a pay period by at least 1% and not more than 75% in whole percentages,
and have that amount contributed to the Trust by the Employer as a Pre-tax
Contribution. A separate rule applies to Age 50 Catch-up Contributions, which
are addressed in subsection (d) below. “15%” replaced “75%” and was in effect
from January 1, 1999 through December 31, 2008 and “10%” was in effect before
January 1, 1999.”

III.

Section 3.3 of the Plan is amended to read as follows:

“3.3    Matching Contributions.

The Employer shall make discretionary Matching Contributions to the Matching
Contributions Accounts of each Participant in the Plan who makes Pre-tax
Contributions, subject to the following rules, and subject to Articles XIII
(Code § 415) and XIV (nondiscrimination).

 

  (a)

Post-2008 Eligibility Rule for Matching Contributions. To be eligible to receive
Matching Contributions, a Participant must complete the one-year eligibility
requirement in paragraph (i) below, the quarterly entry date requirement in
paragraph (ii) below, and the June 30/December 31 requirement in paragraph
(iii) below.

 

  (i)

One-Year Eligibility Requirement. The Participant must complete a year of
eligibility service, which means a 365-day period of service commencing on the
Associate’s Employment Commencement Date (or Reemployment Commencement Date) and
ending on the next Service Cutoff Date. Separate periods of service shall be
aggregated in calculating



--------------------------------------------------------------------------------

 

years of eligibility service. A Participant’s period of service shall include a
Period of Severance that lasts no more than 12 consecutive months.

 

  (ii)

Quarterly Entry Date. The Participant will be eligible to receive Matching
Contributions with respect to Pre-tax Contributions the Participant makes in pay
periods that begin after the calendar quarter in which the Participant meets the
one-year eligibility requirement in paragraph (i) above, subject to the
remainder of this paragraph and paragraph (iii) below. To provide for this, the
Plan will have January 1, April 1, July 1 and October 1 entry dates for the
Plan’s matching contribution feature that will occur in each Plan Year beginning
on and after January 1, 2009. Ordinarily an Associate must be employed by an
Employer on an applicable entry date to enter on that date into eligibility for
matching contributions. However, if an Associate would have entered into
eligibility on an entry date (but for having terminated service prior to such
date), then the Associate will enter into eligibility for matching contributions
(subject to paragraph (iii) below) immediately on the date of the Associate’s
rehire into a position that is eligible to make Pre-tax Contributions to the
Plan.

 

  (iii)

June 30/December 31 Employment.

 

  (A)

January 1 to June 30. To receive an allocation of Matching Contributions with
respect to eligible Pre-tax Contributions that a Participant makes between
January 1 and June 30 of a calendar year, the Participant must be an Associate
on June 30 of that calendar year.

 

  (B)

July 1 to December 31. To receive an allocation of Matching Contributions with
respect to eligible Pre-tax Contributions that a Participant makes between
July 1 and December 31 of a calendar year, the Participant must be an Associate
on December 31 of that calendar year.

This subsection (a) does not apply with respect to Pre-tax Contributions made
before January 1, 2009.

 

  (b)

Matching Contribution Formula. Matching Contributions on behalf of each
Participant shall equal 50% of the Participant’s Pre-tax Contributions made from
pay checks paid during a calendar half, i.e., January 1 to June 30, or July 1 to
December 31 (excluding Age 50 Catch-up Contributions) that do not exceed 6% of
the Participant’s Eligible Pay from such pay checks (i.e., the maximum Pre-tax
Contribution is 3% of Eligible Pay that is paid in the calendar half). Effective
before January 1, 2009, “pay period” shall replace “calendar half” every time it
is used in this subsection (b).

 

  (i)

Applicable Percentage for 1997 to 2003. “100%” shall replace “50%” in the
preceding sentence, effective only for Pre-tax Contributions beginning



--------------------------------------------------------------------------------

 

May 1, 1997 and ending with the last pay period beginning on or before August 1,
2003.

 

  (ii)

Pre-August 2, 2003 Requirement for Williams-Sonoma Inc. Stock Fund. A
Participant’s Pre-tax Contributions are eligible for Matching Contributions
regardless of how such Participant’s Pre-tax Contributions are invested.
Notwithstanding the foregoing, effective for pay periods that began on or before
August 1, 2003, a Participant’s Pre-tax Contributions were eligible for Matching
Contributions only to the extent they were invested in the Williams-Sonoma Inc.
Stock Fund.

 

  (c)

Timing of Matching Contributions.

 

  (i)

The Company shall make such Matching Contributions at such times as may be
determined by the Plan Administrator in its discretion (provided that such times
shall be substantially uniform among all Participants).

 

  (ii)

A Participant’s Matching Contribution is made solely on the basis of the
measuring periods specified in subsection (b) above (or paragraph (iii) below)
and is not made with reference to Pre-tax Contributions for the full Plan Year.

 

  (iii)

Before the Effective Date, the Company could use a quarterly or other measuring
period instead of the pay period.

 

  (d)

Excess Deferrals and Excess Contributions. Notwithstanding anything in this
Section to the contrary, Matching Contributions will be forfeited to the extent
they are made with respect to Pre-tax Contributions which are Excess Deferrals
or Excess Contributions. For this purpose, any Excess Deferrals and Excess
Contributions are deemed to have been made with respect to Pre-tax Contributions
that are not otherwise eligible for Matching Contributions to the maximum extent
possible, pursuant to rules determined by the Plan Administrator.

 

  (e)

Changes in Matching Contributions Formula. The Company shall have the authority
to change the Matching Contributions formula at any time.”

IV.

Section 12.7 of the Plan is hereby amended in its entirety, to read as follows:

“12.7  Indemnification.

 

  (a)

Indemnification Generally. The Company shall indemnify, to the full extent
permitted by law and without regard to any limit on indemnification not in this
Section 12.7, any current or former employee of the Company, who acted in good
faith, for liabilities (including, but not



--------------------------------------------------------------------------------

limited to, attorneys’ fees) related to actions and inactions that occur in
carrying out his or her responsibilities related to the Plan.

 

  (b)

Indemnification Procedure. To be indemnified under subsection (a) above, the
current or former employee shall promptly submit to the Company notice of the
claim, charge or other proceeding against him or her (“Proceeding”) and provide
a copy of any materials that have been received in connection with the
Proceeding. The failure to provide reasonably prompt notice shall not relieve
the Company of its indemnification obligation under subsection (a) above, unless
such failure is prejudicial to the Company. Upon receipt of such notice, the
Company may choose to assume the affected individual’s defense of such
Proceeding by giving written notice to the affected individual of the Company’s
decision to do so. If the Company assumes the defense, indemnification under
subsection (a) above shall not be available for any fees or expenses of
separately retained counsel subsequently incurred by the affected individual in
connection with the same Proceeding (except to the extent that such counsel is
necessary because of a conflict between the affected individual and the
Company). Further, as a condition to indemnification, each current or former
employee must cooperate with the Company and its counsel in all reasonable
respects in the investigation, mediation, settlement, trial, appeal and other
aspects of any Proceeding for which indemnification is sought hereunder, and any
settlement of a Proceeding by a current or former employee must be consented to
by the Company in writing, which the Company shall not unreasonably withhold.

 

  (c)

Exceptions to Indemnification. Notwithstanding any other provision of this
Section 12.7, the Company shall not indemnify any current or former employee
pursuant to subsection (a) under the following circumstances:

 

  (i)

No Duplication: To the extent the current or former employee receives payment
for amounts (otherwise indemnifiable hereunder) pursuant to: (i) a liability
insurance policy maintained by the Company; (ii) the Company’s Articles of
Incorporation or Bylaws; (iii) any provision of federal, state or local law that
results in payments from the Company or the Plan; or (iv) any other agreement or
right that results in payments from the Company or the Plan.

 

  (ii)

No Section 16(b) Claims: For expenses and the payment of profits arising from
the current or former employee’s purchase and sale of securities in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any
successor statute.”



--------------------------------------------------------------------------------

In all other respects, the terms and provisions of the Plan remain unchanged.

IN WITNESS WHEREOF, this Amendment has been executed this 6th day of November,
2008.

 

     

WILLIAMS-SONOMA, INC.

     

By:

 

/s/ Sharon L. McCollam

       

Sharon L. McCollam

       

Executive Vice President, Chief Operating and Chief Financial Officer (in her
role as head of Human Resources)